Citation Nr: 0840562	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and bilateral tinnitus.  The veteran submitted a notice of 
disagreement in January 2005 and subsequently perfected his 
appeal in August 2005.

The veteran participated in a Decision Review Officer hearing 
in October 2005.  A transcript of that proceeding has been 
associated with the veteran's claims file.

In a separate rating decision dated in November 2005, the 
veteran was granted service connection for bilateral hearing 
loss and was assigned a noncompensable rating.

The Board also notes that the veteran submitted additional 
evidence after the issuance of the November 2005 supplemental 
statement of the case.  However, the veteran specifically 
waived agency of original jurisdiction consideration.  See 
38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently suffers from bilateral tinnitus that is 
the result of a disease or injury during active duty service.




CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the August 2004 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA medical examination in November 
2004 to obtain an opinion as to whether his bilateral 
tinnitus can be directly attributed to service.  Further 
examination or opinion is not needed on the tinnitus claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from bilateral 
tinnitus that is the result of his time in active duty 
service.  Specifically, the veteran claims that his military 
occupational specialty (MOS) as a combat engineer caused his 
current disability.



Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that the veteran has been diagnosed with 
bilateral tinnitus.  See House of Hearing Audiology Clinic, 
September 16, 2004; VA examination report, November 12, 2004; 
and Southwest Idaho Ear, Nose and Throat, P.A., August 8, 
2005.  Thus, element (1) of Hickson has been satisfied.

Review of the veteran's service treatment records is 
completely negative for any complaints of or treatment for 
bilateral tinnitus during service.  See Standard Forms (SF) 
88 and 89, enlistment examination reports, March 17, 1966; SF 
88 and 89, commission examination reports, January 25, 1967; 
SF 88 and 89, separation examination reports, May 27, 1969.  
The Board acknowledges that the veteran's MOS was listed as a 
combat engineer unit commander.  See Department of Defense 
(DD) Form 214.  However, there is no evidence of tinnitus in 
service.  Thus, element (2) of Hickson has not been 
satisfied.  See Hickson, supra.

Turning to the question of medical nexus, the Board first 
observes the lack of continuity of symptomatology.  Despite 
the fact that the veteran alleges he has suffered from 
bilateral tinnitus since his time in service, the medical 
evidence of record simply does not support this contention.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest tinnitus complaints, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing tinnitus complaints, symptoms, or 
findings for approximately 35 years between the period of 
active duty and the medical reports dated in 2004 is itself 
evidence which tends to show that tinnitus did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

In support of his claim, the veteran has submitted two 
statements of private physicians.  The first, submitted in 
September 2004 from the House of Hearing Audiology Clinic, 
noted the veteran's complaints of occasional tinnitus.  The 
veteran informed the examiner that he was a "blaster" 
during service and was highly trained to deal with 
explosives.  See House of Hearing Audiology Clinic, September 
16, 2004.  Unfortunately, this medical statement did not 
provide a medical nexus between the veteran's experiences in 
service and his current complaints of bilateral tinnitus.  
The Board observes that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
Board finds this medical evidence to be inconclusive and 
inadequate to support the claim.

The August 2005 statement from Southwest Idaho Ear, Nose and 
Throat, P.A, noted that the veteran's "discharge papers" 
were reviewed in conjunction with the examination.  The 
veteran again reported that he had been a "blaster" during 
service, at which time he was exposed to loud noises without 
adequate hearing protection.  The veteran stated that he 
suffered from hearing loss from that exposure.  After leaving 
service, the veteran worked for a saw mill as a forester, 
supervising logging, mostly in wooded areas.  The examiner 
concluded that (1) exposure to loud noise while in the 
military contributed significantly to the veteran's loss of 
hearing; (2) his exposure to loud noise in the civilian work 
force aggravated his hearing loss and (3) the veteran's 
military experience with explosives was more likely than not 
the beginning of his hearing problem.  See Southwest Idaho 
Ear, Nose and Throat, P.A., August 8, 2005.

The Board notes that the written opinion does not 
specifically address tinnitus.  The only notation regarding 
tinnitus was a handwritten note on the audiogram, which noted 
"tinnitus - off/on ringing."  Id.  This lack of definitive 
medical nexus statement, in conjunction with the lack of 
continuity of symptomatology, tends to weigh against the 
veteran's claim.

Additionally, the veteran has submitted several articles 
regarding hearing loss.  The Board notes that two of the 
articles, "Hearing Loss May Be Booming Among U.S. Baby 
Boomers" and "Stop That Racket" do not discuss tinnitus at 
all.  The article "Say What?" does discuss tinnitus; 
however this article is not probative evidence as it does not 
specifically relate to the veteran's particular case.  
Additionally, as discussed by the Board above, the Court has 
held that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert, 
supra; see Beausoleil, supra; see also Libertine, supra.

With respect to the veteran's lay contentions, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the veteran's 
lay statements in the present case are outweighed by the 
negative service and post-service treatment records 
(indicating tinnitus that began many years after service), 
and the negative VA medical opinion cited below.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his tinnitus.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
the VA audiological examination to be the most probative.

The November 2004 VA audiological examination noted the 
veteran's complaints of periodic bilateral tinnitus that 
comes and goes and that he suffered with this condition for 
years.  The examiner concluded that the veteran's hearing 
loss may be a result of his noise exposure during military 
service, but that he certainly had civilian occupational 
noise exposure.  Age related factors were also considered 
likely.  Overall, the examiner opined that it was less likely 
than not that the veteran's hearing disabilities were the 
result of his active duty service.  See VA examination 
report, November 12, 2004.

Based on the fact that no competent medical evidence exists 
providing a medical nexus between the veteran's current 
complaints of bilateral tinnitus and his time in active duty 
service, the Board must find that the veteran's claim fails 
on that basis. See Hickson, supra.  Additionally, the medical 
evidence submitted in support of the veteran's claim is vague 
and unpersuasive and the lack of documented continuity of 
symptomatology also weighs against the veteran's claim.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


